—Judgment, Supreme Court, Kings County (Joseph Dowd, J.), entered September 19, 1991 upon a verdict in favor of defendant dismissing plaintiffs complaint, unanimously affirmed, without costs.
Plaintiff instituted this action to recover damages for injuries allegedly sustained when she fell off one of defendant’s horses. Upon review of the evidence, we conclude that the jury could have reasonably found that plaintiff failed to meet her burden of demonstrating defendant knew or should have known of the animal’s vicious propensities or that the horse was unsuitable (Beers v Elebash, 186 AD2d 515, lv denied 81 NY2d 706).
We have reviewed plaintiffs claims concerning the court’s jury instructions concerning liability and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.